Citation Nr: 1106850	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  05-10 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hypertensive vascular 
disorder, to include as secondary to service-connected disorders, 
such as diabetes mellitus, posttraumatic stress disorder, and 
arteriosclerotic heart disease. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from November 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In pertinent part of the November 2004 decision, the RO 
denied service connection for hypertension. 

In November 2008, the Board remanded the issue of entitlement to 
service connection for hypertensive vascular disorder for a new 
examination.  The remand directed the VA examiner to discuss all 
of the Veteran's service-connected disabilities, including his 
arteriosclerotic heart disease.  As discussed herein below, the 
VA examiner also discussed the Veteran's service-connected PTSD.  
The Board has recharacterized the issue on appeal so as to 
include consideration of all claims for secondary service 
connection . 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In November 2008, the Board remanded for a new VA examination and 
directed the VA examiner to consider whether the Veteran's 
hypertension was secondary to any of his service-connected 
disabilities, including diabetes mellitus and arteriosclerotic 
heart disease. 

In October 2009 the Veteran was afforded a new VA examination.  
This VA examination was conducted by the same VA examiner who 
examined the Veteran in October 2004.  The VA examiner determined 
that the Veteran had a current diagnosis of essential 
hypertension and that hypertension was not secondary to the 
Veteran's diabetes mellitus.  His opinion reads as follows:

		Diabetes was diagnosed more or less within a few 
      months of hypertension.  He never had any kidney 
      abnormality.  Even at present he does not have any 
renal 
      insufficiency or renal failure.  So, his hypertension 
is 
      not secondary to diabetes.  It is primarily of 
essential type. 

		Atherosclerotic heart disease and neuropathy do not 
cause
      hypertension.  PTSD does not cause hypertension.  
There is 
      no known information stating that PTSD is causing his 
      hypertension.  So, none of the service-connected 
conditions 
      is causing his hypertension. 

Report of October 2009 VA examination

In a November 2011hearing presentation, the Veteran's 
representative stated that the October 2009 VA examiner's opinion 
ignored medical information that exists linking PTSD to 
hypertension.  The Veteran's representative cited as an example 
of such medical evidence an article entitled "Hypertension in 
Relation to Posttraumatic Stress Disorder and Depression in the 
US National Comorbidity Survey" by Kibler et al; the abstract 
was listed as available at  
http://www.ncbi.nlm.nih.gov/pubmed/19064371 .  

While the article is general in nature, and does not pertain 
specifically to the Veteran's case, the Board finds that it is 
pertinent to the case because it suggests possible ties between 
PTSD and hypertension.  The VA doctor who provided the October 
2009 negative opinion quoted above did not review the article or 
the scientific bases behind it prior to making his opinion.  A 
new examination is in order, with an opinion by an examiner who 
has considered the article addressing possible links between 
hypertension and the Veteran's service-connected conditions, such 
as PTSD, diabetes mellitus, and arteriosclerotic heart disease. 

Prior to any VA examination, attempts should be made to obtain 
any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to 
contact the Veteran by letter and request 
that he provide sufficient information, and 
if necessary authorization, to enable the RO 
to obtain any additional identified 
pertinent treatment records not currently of 
record.  Based on the Veteran's response, 
the RO should assist the Veteran in 
obtaining any additional evidence 
identified, following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

If any identified records sought are not 
obtained, the RO should notify the Veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe the further action to be taken.  

2.  The RO should obtain a copy of the 
article cited by the Veteran's 
representative in the January 2011 Informal 
Hearing Presentation and have it added to 
the claims file.  

3.  The Veteran should be scheduled for a 
VA examination, by an examiner other than 
the one who examined him earlier, to 
ascertain the nature and likely etiology of 
his hypertension.  The entire claims file 
must be made available to the examiner 
for review.  The examiner should 
discuss the Veteran's documented 
medical history, the article identified 
by the Veteran's representative, and 
assertions regarding whether 
hypertension is due to or aggravated by 
a service-connected condition.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that the Veteran's currently 
diagnosed hypertension is due to or 
aggravated by service, or a service-
connected disorder including diabetes 
mellitus, arteriosclerotic heart disease, 
or PTSD.  In rendering his opinion, the VA 
examiner should discuss all relevant 
medical treatises and all opinions of 
record.  A full and complete rationale for 
all opinions expressed is required.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue on 
appeal should be readjudicated in light of 
all the evidence of record.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the Veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


